                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                         Criminal No. 19-10080-NMG
                                    )
DAVID SIDOO, et al                  )
            Defendants              )
                                    )
___________________________________ )

    DEFENDANT ROBERT ZANGRILLO’S SUPPLEMENT IN SUPPORT OF HIS
   MOTION TO PERMIT SPECIFIC AND LIMITED INTERNATIONAL BUSINESS
               TRAVEL TO SINGAPORE/THAILAND/LAOS

       Now comes the defendant Robert Zangrillo, by and through undersigned counsel, and

supplements his previously filed Motion for Travel (Dkt. 553) to advise this Honorable Court

that Pretrial Services has advised counsel for the defendant that it has no objection to the

allowing of this business-related international travel request.



                                                      Respectfully submitted,

                                                      Robert Zangrillo
                                                      By his Attorney,

                                                      /s/ Martin G. Weinberg
                                                      Martin G. Weinberg
                                                      Mass. Bar No. 519480
                                                      20 Park Plaza, Suite 1000
                                                      Boston, MA 02116
                                                      (617) 227-3700
                                                      owlmgw@att.net

Dated: September 13, 2019


                                              1
                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, September 13, 2019, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.

                                                    /s/ Martin G. Weinberg
                                                    Martin G. Weinberg




                                            2
